Title: To Thomas Jefferson from John Trumbull, 29 July 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            London July 29th. 1788.
          
          I am afraid I have been guilty of an omission. In looking over some of your letters I find your request to have the address of the best classical bookseller, to which I beleive I never gave you any answer:—I enquir’d however in time, and am assur’d that Payne at the King’s Mews [Gate] is as good as any if not the best.
          I have your letters to Stockdale now in my [hands] having been very busy since I recev’d them [but I will] deliver them, pay him, and take his final Receipt [the] first day I pass his door.—I do not yet find another carriage to my mind. But I have no doubt but I shall in time for Mr. Parkers return:—He is indeed ill at present as well as Mrs. P. with a kind of Influenza which has afflicted many people of late, and among the rest Mr. Barlow and Cutting. They are recover’d.
          You have been inform’d of the accession of New Hampshire, the ninth State to the new Constitution. We hope every day to learn that Virginia has also.
          I am to thank you for your politeness to my friend Mr. Duché, and this in his name, as well as my own:—He return’d a few days ago in very fine health.
          The City of Westminster is at this moment in high enjoyment of the glorious liberty of Old England. Open Alehouses, broken heads, and bloody noses are the delicious accompaniments of the Election. The Opposition are in triumph with the prospect even of the victory which they are likely to obtain over the Monarch and the minister:—Lord Townshend their man will doubtless be successfull.
          I am dear Sir, with the highest respect Your obligd Servant,
          
            
              Jno. Trumbull
            
          
        